Citation Nr: 0840139	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  05-27 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1954 until 
January 1958 and October 1958 until September 1960.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas.    

The issue of entitlement to service connection for a back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 1961 rating decision, the RO denied the 
veteran's claim for service connection for a back disorder; 
in a December 1961 letter, the RO notified the veteran of the 
determination and of his appellate rights but he did not 
appeal and the decision became final.

2.  The evidence associated with the claims file since 
November 1961 relates to an unestablished fact necessary to 
substantiate the claim for service connection for a back 
disorder.  


CONCLUSIONS OF LAW

1.  The RO's November 1961 rating decision that denied 
service connection for a back disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d) 20.302, 
20.1103 (2007).

2.  New and material evidence has been submitted to reopen 
the claim of service connection for a back disorder and the 
claim is reopened.  38 U.S.C.A. §§ 5103, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.1103 (2007). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claim for service 
connection for residuals of a back injury.  This is a 
complete grant of the benefit sought on appeal.  Thus, a 
discussion of VA's duties to notify and assist is 
unnecessary.

New and Material Evidence

The appellant seeks to reopen a claim for service connection 
for a back disorder.  The appellant's original claim for this 
disorder was originally denied in a November 1961 rating 
decision, which found there to be no evidence of a current 
back disorder.  The appellant did not appeal the decision; 
therefore, the November 1961 decision became final.  
38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1103.  

The RO reopened this claim in a July 2005 Statement of the 
Case.  However, the question of whether new and material 
evidence has been received to reopen the claims on appeal is 
a question which must be addressed by the Board regardless of 
the RO's action because it goes to the Board's jurisdiction 
to adjudicate the underlying merits of the claim.  See 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

A disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to the merits of the claim on the basis of all of the 
evidence of record.

In his current attempt to reopen the claim, the appellant has 
proffered new evidence indicating that he has a current back 
disorder, as indicated in a September 2004 VA outpatient 
treatment record.  As his claim was previously denied based 
on findings of him having no disability of the back by an 
August 1961 VA examination, the Board finds the newly 
associated evidence to have not been previously submitted and 
to relate to an unestablished fact necessary to substantiate 
his claim.  Accordingly, the Board finds that the claim for 
service connection for a back disorder is reopened.  


ORDER

New and material evidence has been submitted and the 
application to reopen the claim for entitlement to service 
connection for a back disorder is granted.  


REMAND

The veteran contends that he has a back disorder due to his 
service.  

A July 1959 Neurosurgery Clinic consult noted that the 
veteran slipped and fell on the barracks floor landing mostly 
on his right hip, on Christmas of 1956.  The veteran's 
November 1957 separation examination noted that the veteran 
had a history of herniation of the intervertebral disc from 
January 1957, though x-ray reports were negative.  The 
veteran was found to have an abnormal spine, and he reported 
slight pain on right lateral back motion at that time.  An 
October 1958 enlistment examination found the veteran's spine 
to be normal and he was accepted into military service.

A January 1959 service treatment record indicates that the 
veteran complained of back pain after picking up mail bags.  
The veteran was treated for his back pain in the following 
months.  In his July 1960 separation examination, the 
veteran's spine was found to be normal, though the examiner 
noted that he still had occasional pain with twisting 
motions.

Following service, an August 1961 VA examination found the 
veteran to have an essentially normal back, after physical 
examination.  A May 1976 private medical record, from J.H.T., 
M.D., noted that the veteran had lost time from work and 
complained of numerous problems, including a back problem.  
The veteran reported an old work-related back injury 
occurring approximately 18 months previously.  

VA outpatient treatment records generally report the veteran 
has been treated for a back disorder, including pain.  A 
September 2004 VA outpatient treatment record noted that the 
veteran had a compression fracture, as did a July 2000 from 
the Wadley Regional Medical Center.  

The evidence of record thus indicates that the veteran was 
diagnosed with and treated for a back disorder while in 
service.  He also has a history of back problems and has more 
current diagnoses of a back disorder.  

The Board concludes that on remand the veteran must be 
afforded an examination to allow for a complete review of the 
veteran's back disorder claim and determine whether he has a 
back disorder associated to his service.  

Additionally, VA medical records and private medical records 
from the Wadley Regional Medical Center should be associated 
with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining any outstanding 
medical records, the RO should arrange 
for the veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology 
of any back disability found to be 
present.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies should 
be performed and all findings should be 
reported in detail.  The examiner 
should opine as to whether it is at 
least as likely as not that any back 
disability found to be present had its 
onset in or is related to service.  In 
doing so, the examiner must acknowledge 
the veteran's in-service treatment for 
back problems and his report of a 
continuity of back symptoms since 
service.  The rationale for all 
opinions expressed should be provided 
in a legible report.  

2.  Thereafter, the RO should 
adjudicate the veteran's claim.  If the 
benefit sought on appeal is not 
granted, the RO should issue an SSOC 
and provide the veteran and his 
representative an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


